DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/28/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pepin et al (US 2019/0195004 A1).
Regarding claims 1-3 and 13, Pepin teaches a door skin (abstract) comprising a molding line, and the line body comprises a first modeling layer part, a second modeling layer part and a linear structured connecting part; the first modeling layer part is located at an outer side opposite to the second modeling layer part, and the linear structured connecting part is connected between the first modeling layer part and the second modeling layer part; and an inwardly recessed V-shaped molding groove is provided at a close proximity to a joint of the linear structured connecting part and the first molding layer part (para 34-38; see fig 2 relabeled below); which would have rendered obvious to one of ordinary skill in the art at the time of invention that the inwardly recessed V-shaped molding groove is provided at a joint of the linear structured connecting part and the first molding layer part, since the ordinary skilled artisan would have been merely adjusted the location of the recessed V-shaped molding groove as a matter of design choice or based on aesthetic preference of the finished door skin.

    PNG
    media_image1.png
    281
    421
    media_image1.png
    Greyscale

Pepin further teaches the molding lines are parts of two-directional door skins of panels (figs 3-26) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the molding line comprises a line body extending along a first direction, wherein in a cross section perpendicular to the first direction, the first modeling layer part and the second modeling layer part extend along a second direction, the linear structured connecting part obliquely intersects with the second direction; and the molding groove extends along the first direction.
	The limitation “or an arc structure” and “or an arc structure having both convex and concave surfaces” are optional limitations that need not be taught be Pepin.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pepin as applied to claim 1 above, and further in view of Schafernak et al (US 6,479,128 B1).
	Pepin teaches or otherwise renders obvious the molding line of claim 1.
	Pepin fails to suggest wherein the joint of the connecting part and the second molding layer part has the inwardly recessed molding groove; and wherein the inwardly recessed molding groove is provided at the joint of the connecting part with the first molding layer part, and the joint of the connecting part with the second molding layer part.
	Schafernak teaches a molded door skin comprising a molded depression (i.e., an aesthetic pattern or design); wherein the molded depression comprises a joint of a connecting part and a second molding layer part that has inwardly recessed molding grooves; and wherein the inwardly recessed molding grooves are provided at a joint of a connecting part with a first molding layer part, and a joint of a connecting part with a second molding layer part (col 5, lines 19-45; fig 1-2). 

    PNG
    media_image2.png
    179
    670
    media_image2.png
    Greyscale


	Therefore, per the teachings of Schafernak, it would have been obvious to use a number of molding grooves at the joints of the first and second modeling parts and the connecting part or Pepin as a matter of aesthetic design as suggested by prior art.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
Applicant argues that the molding groove in Pepin is not provided at a joint of the connecting part and the first molding layer part or/and the second molding layer part, only close proximity to a joint, nor is it an obvious method for those of ordinary skill in the art to put the molding groove from close proximity to a joint, to the joint. Applicant contends that Pepin states that the v-groove must be immediately adjacent to a substantially parallel planar region 28, the substantially parallel planar region 28 is essential, and under such teachings, those skilled in the art have no incentive to remove the substantially parallel planar region 28; and the location of the molding groove of the instant claims results in the technical effect of "An angular visual effect of this new line is more square, which can be contracted by 15 to 50 decimillimetres without increasing processing difficulty;" i.e., a preferred aesthetics (e.g., an angular visual effect). In addition, Applicant argues that the connecting part in Pepin is not a linear structure.
With regard to the contention that in Pepin the substantially parallel planar region 28 is essential. This is not true. There is no teaching in Pepin that the substantially parallel planar region is essential. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to remove it for aesthetic reasons or to optimize the visual pattern brought about by the grooves and molded depressions. In addition, this is an aesthetic design change or preference aimed at optimization of the appearance of a pattern; and matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP § 2144.04 I). It could also be considered a change of shape design to bring about a difference in an aesthetic pattern; and changes of shape are prima facie obvious (MPEP  § 2144.04 IV B).
With regard to the fact that the connecting part of Pepin is not a linear structure, this is not persuasive since the connecting part is a linear structure; nothing in the instant claim language prohibits the angled ends on the ends of the connecting part. The Applicant is reminded that the transitional phrase “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783